Filed 10/8/20 P. v. Sith CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C088896

                    Plaintiff and Respondent,                                    (Super. Ct. No. STK-CR-FE-
                                                                                       2004-0008089)
           v.

 VEASNA SITH,

                    Defendant and Appellant.




         Defendant Veasna Sith was convicted of assault with a firearm, together with
other counts. The jury also found true two enhancement allegations: that he personally
used a firearm and the assault benefited a gang. The court stayed defendant’s sentence
for the assault and also stayed a four-year enhancement for personal use of a firearm and
a 10-year enhancement for the conviction of a violent felony (assault with the use of a
firearm) committed for the benefit of a gang. By statute, where more than a single
enhancement may be imposed using a firearm in the commission of a single offense, only
the greatest shall be imposed.

                                                             1
        The parties agree that both enhancements were imposed for using the same firearm
in the commission of a single offense. The question presented by this appeal is whether
the cited code section applies when, as here, the court imposes multiple enhancements
but stays their execution. Defendant insists that it does and seeks a remand for
resentencing. We conclude not. What is prohibited by Penal Code section 1170.1 is
multiple punishment based on the use or possession of the same firearm. The effect of
the court’s stay is to foreclose execution of both enhancements and thereby preclude
multiple punishment. We therefore affirm but direct the trial court to amend the abstract
of judgment to reflect the court’s stay of the enhancements.
                                      BACKGROUND
        A jury found defendant guilty of robbery (Pen. Code, § 212.5, subd. (a)),1
residential burglary (§ 459), and assault with a firearm (§ 245, subd. (a)(2)). The jury
also found defendant had committed each of these crimes for the benefit of a criminal
street gang (§ 186.22, subd. (b)(1)) and with the personal use of a firearm (§§ 12022.5,
subd. (a), 12022.53, subd. (b)), and further found him guilty of active participation in a
criminal street gang (§ 186.22, subd. (a)).
        The trial court sentenced defendant to the upper term of nine years for the robbery,
plus 10 years each for the gang (§ 186.22, subd. (b)(1)) and firearm (§ 12022.53, subd.
(b)) enhancements, and eight months for participating in a gang. He was sentenced to
concurrent midterms for the assault with a firearm and for the burglary, enhanced as to
each by four years for firearm use (§§ 12022.5, subd. (a)) and 10 years for gang
(§ 186.22, sub. (b)(1)) enhancements.
        In an unpublished opinion, we affirmed the judgment on appeal, but ordered the
judgment modified to stay the concurrent sentences imposed for burglary and assault with




1   All further statutory references are to the Penal Code.

                                               2
a firearm, pursuant to section 654. (People v. Sith (June 9, 2009, C057637) [nonpub.
opn.].) The abstract of judgment was modified to reflect a stay of the base terms but as
modified did not reflect a stay of their associated enhancements.
       The trial court resentenced defendant on February 11, 2019, reducing his sentence
for robbery from nine years to six years, and thus reducing his overall sentence to 26
years eight months. The court maintained all other terms and orally stayed the burglary
and assault with a firearm counts pursuant to section 654. The abstract of judgment noted
the stay of these counts but again did not list the enhancements to these counts as stayed.

                                      DISCUSSION

                                             I
       Defendant first contends that the trial court’s imposition of a gang enhancement to
the stayed assault count, premised on his use of a firearm to benefit a gang (§ 186.22,
subd. (b)(1)), and imposition of another enhancement for his personal use of a firearm
based on the same firearm (§ 12022.5, subd. (a)), violates section 1170.1, subdivision (f).
The parties agree that the enhancement under section 186.22, subdivision (b)(1), and the
enhancement under section 12022.5, subdivision (a), were both imposed for using a
firearm in the commission of a single offense. They disagree as to the effect this has on
defendant’s sentence.
       Section 1170.1, subdivision (f), states in pertinent part, “When two or more
enhancements may be imposed for being armed with or using a dangerous or deadly
weapon or a firearm in the commission of a single offense, only the greatest of those
enhancements shall be imposed for that offense.”
       Defendant contends that “Penal Code section 1170.1 bars punishment for both use
of a firearm and use of the same firearm to benefit a gang” and thus the case must be
remanded for resentencing. The People insist the trial court properly imposed and then
stayed both enhancements.


                                             3
       In other contexts, a sentence enhancement “ ‘may be imposed or stricken, but . . .
may not be stayed; to do so is an illegal sentence.’ ” (People v. Haykel (2002)
96 Cal.App.4th 146, 151.) Thus, in Haykel, the trial court stayed the prior prison term
enhancement as an alternative to striking the enhancement, the option preferred by the
defendant. The appellate court rejected the attempt. So also in People v. Harvey (1991)
233 Cal.App.3d 1206, the case relied on in Haykel for its rule, the defendant asked the
court to impose a partial enhancement. Rejecting the defendant’s plea, the court
declared: “Enhancements do not define a crime but merely impose an additional
punishment to that which accompanies the criminal offense itself. [Citation.] An
enhancement is not a sentencing choice. [Citation.] Unless a statute says otherwise, an
enhancement may be imposed or stricken, but this is the extent of the trial court's
discretion.” (Id. at p. 1231.) And in People v. Eberhardt (1986) 186 Cal.App.3d 1112,
1119-1124, another in the line of cases supporting the Haykel rule, the appellate court
ruled a trial court could not stay execution of an enhancement as an alternative to striking
it so as to deprive the prosecution of its right to appeal, a right that clearly pertained to an
order striking an enhancement, though no authority at the time permitted an appeal by the
prosecution from an order staying an enhancement.
       Thus, the court may not stay an enhancement as a means of modulating the
punishment that would otherwise apply, or to avert an appeal. But that is not the
objective of the stay imposed in the present case. Rather, the stay here aligns perfectly
with California Rules of Court, rule 4.447 (Rule 4.447), which recognizes that a stay is
appropriate when “imposition of the term is prohibited by law or exceeds limitations on
the imposition of multiple enhancements.” (Rule 4.447(a).) Under this circumstance, a
“court may not strike or dismiss an enhancement,” but instead “the court must: [¶] (1)
[i]mpose a sentence for the aggregate term of imprisonment computed without reference
to those prohibitions or limitations; and [¶] (2) [s]tay execution of the part of the term
that is prohibited or exceeds the applicable limitation.” (Ibid.) Rule 4.447 covers

                                               4
enhancements limited by section 1170.1, subdivision (f). (Advisory Com. com., 23 pt. 2
West’s Ann. Codes, Court Rules (2020 supp.) foll. rule 4.447, p. 49.) As explained in the
Advisory Committee comment to this rule, “Present practice of staying execution is
followed to avoid violating a statutory prohibition or exceeding a statutory limitation,
while preserving the possibility of imposition of the stayed portion should a reversal on
appeal reduce the unstayed portion of the sentence.” (Advisory Com. com., 23 pt. 2
West’s Ann. Codes, Court Rules (2020 supp.) foll. rule 4.447, p. 49.) This was also the
practice under the prior version of the rules. (See People v. Cavanaugh (1983)
147 Cal.App.3d 1178, 1183 [citing former Cal. Rules of Court, rule 449 when finding
trial courts “are directed to stay, not dismiss or reverse” counts violating section 1170.1].)
       Rule 4.447 mirrors courts’ procedures in handling section 654 violations. Section
654 prohibits multiple punishments for the same “act or omission.” (§ 654, subd. (a).)
Instead of dismissing the offending conviction, courts impose and stay execution of the
lesser punishment deriving from the same act or omission. (People v. Duff (2010)
50 Cal.4th 787, 796.) We ordered this in defendant’s prior appeal, concluding
defendant’s convictions for burglary and assault with a firearm derived from defendant’s
robbery and ordered the sentences to those convictions stayed, but did not reverse the
convictions themselves. (People v. Sith, supra, C057637.)
       Under both section 654 and Rule 4.447 “the stay has no express statutory basis. It
is implied, so that a defendant who is subject to one of two alternative punishments will
not be wrongly subjected to the other; if, however, one of the two punishments is
invalidated, the defendant will still be subject to the remaining one.” (People v. Lopez
(2004) 119 Cal.App.4th 355, 365.) Defendants are not doubly punished in violation of
section 654 when the offending punishment is imposed but stayed. Similarly, defendants
are not subject to multiple enhancements violating section 1170.1, subdivision (f) when
the additional enhancements are imposed and stayed. (Cf. People v. Cavanaugh, supra,



                                              5
147 Cal.App.3d at 1183 [“Staying the counts rather than reversing, dismissing or setting
them aside prevents double jeopardy violations”].)
       Implicit in Rule 4.447’s procedure is a recognition that “imposed,” as used in
various sentencing provisions, means “impose and execute.” Our Supreme Court in
People v. Gonzalez (2008) 43 Cal.4th 1118 reached this conclusion in construing the
language of section 12022.53, subdivision (f), which has language directly paralleling
that of section 1170.1, subdivision (f).2 The court began its analysis: “[I]t is important to
understand that the word ‘impose’ applies to enhancements that are ‘imposed and then
executed’ as well as those that are ‘imposed and then stayed. However, as a practical
matter, the word “impose” is often employed as shorthand to refer to the first situation,
while the word “stay” often refers to the latter.’ ” (Gonzalez, at p. 1125.) The court then
looked to the context of “imposed” within section 12022.53, subdivision (f) to interpret
its meaning. (Gonzalez, at p. 1126; see Hsu v. Abbara (1995) 9 Cal.4th 863, 871
[“Statutory ambiguities often may be resolved by examining the context in which the
language appears and adopting the construction which best serves to harmonize the
statute internally and with related statutes”].) It determined “imposed” to mean “impose
and then execute” because it best harmonized the subdivision’s internal construction.
The court explained the subdivision requires courts to first “ ‘impose upon that person the
enhancement that provides the longest term of imprisonment,’ it would be unreasonable




2 Section 12022.53, subdivision (f), states: “Only one additional term of imprisonment
under this section shall be imposed per person for each crime. If more than one
enhancement per person is found true under this section, the court shall impose upon that
person the enhancement that provides the longest term of imprisonment. An enhancement
involving a firearm specified in Section 12021.5, 12022, 12022.3, 12022.4, 12022.5, or
12022.55 shall not be imposed on a person in addition to an enhancement imposed
pursuant to this section. An enhancement for great bodily injury as defined in Section
12022.7, 12022.8, or 12022.9 shall not be imposed on a person in addition to an
enhancement imposed pursuant to subdivision (d).”

                                             6
for the Legislature to direct the court to impose the longest enhancement in the sense of
‘impose and stay.’ . . . [T]he word ‘impose’ ensures that the statute’s punishment and
legislative intent will be carried out only if it is interpreted as shorthand for ‘impose and
then execute.’ ” (Gonzalez, at pp. 1126-1127.) Applying this meaning consistently
throughout section 12022.53, subsection (f), “it directs that only one enhancement may
be imposed and then executed per person for each crime, and allows a trial court to
impose and then stay all other prohibited enhancements.” (Gonzalez, at p. 1127.) This
interpretation also harmonizes “section 12022.53 with the rationale underlying both
section 654 and the Judicial Council’s general rule that sets forth the procedure courts
should follow when pronouncing sentence on any prohibited enhancement. (Cal. Rules
of Court, rule 4.447.)” (Id. at p. 1128.) Thus, additional enhancements violating section
12022.53, subdivision (f) “must be imposed and then stayed.” (Gonzalez, at p. 1130.)
       The same interpretation of “imposed” is required here to best internally harmonize
section 1170.1, subdivision (f). When multiple enhancements for being armed with a
deadly weapon “may be imposed,” subdivision (f) requires “only the greatest of those
enhancements shall be imposed for that offense.” (§ 1170.1, subd. (f).) Though this
limits imposition to one enhancement, it still requires the greatest enhancement to be
“imposed.” As Gonzalez found, understanding this to mean “imposed and executed” is
the only way to satisfy the legislative intent of punishing the greatest qualifying
enhancement. Similarly, subdivision (f) also states it “shall not limit the imposition of
any other enhancements applicable to that offense.” In this context “imposition” must
also be interpreted as “impose and execute.” And applying this definition consistently
means additional lesser enhancements that “may be imposed” do not violate subdivision
(f) if imposed and stayed. (See People v. Vega (2013) 214 Cal.App.4th 1387, 1395-1396
[finding that for an additional enhancement satisfying section 1170.1, subdivision (g),
“the trial court should have imposed and then stayed that enhancement”]; see also People
v. Crites (2006) 135 Cal.App.4th 1251, 1255 [section 1170.1, subd. (f) “prevents

                                              7
execution of sentences for multiple enhancements, but not the procedure of imposing but
staying all but the greatest enhancement falling within the statute”].)
        Defendant argues People v. Rodriguez (2009) 47 Cal.4th 501 requires a different
result. We disagree. Rodriguez found that enhancements “imposed” under section
12022.5 and section 186.22 for the same firearm use violated section 1170.1, subdivision
(f). But the trial court had not stayed either enhancement so the Supreme Court analyzed
whether the additional enhancement could be imposed and executed but did not address
whether the enhancement may be imposed and stayed. (Rodriguez, at pp. 508-509.) We
decline to read Rodriguez as implicitly interpreting subdivision (f) to disallow additional
enhancements imposed and stayed when the court had no occasion to do so. (People v.
Johnson (2012) 53 Cal.4th 519, 528 [“ ‘ “[C]ases are not authority for propositions not
considered” ’ ”].)
        The court’s oral order satisfies section 1170.1, subdivision (f). Though the court’s
order does not explicitly analyze Rule 4.447, the result is the same—the additional
enhancement that could be “imposed” under section 1170.1, subdivision (f), was properly
imposed and stayed along with the underlying base term.

                                               II
        Defendant next contends that the abstract of judgment misstates the trial court’s
oral finding at defendant’s resentencing hearing. The People agree and so do we.
        “It is, of course, important that courts correct errors and omissions in abstracts of
judgment. An abstract of judgment is not the judgment of conviction; it does not control
if different from the trial court’s oral judgment and may not add to or modify the
judgment it purports to digest or summarize.” (People v. Mitchell (2001) 26 Cal.4th 181,
185.)
        At defendant’s resentencing hearing, the trial court orally ordered the burglary and
assault counts stayed. The abstract of judgment correctly notes these counts as stayed



                                               8
under section 654 but does not list their enhancements as stayed. This is an error as
enhancements must be stayed when the base term is stayed. (People v. Guilford (1984)
151 Cal.App.3d 406, 412.)

                                      DISPOSITION
       The trial court is directed to amend the abstract of judgment as indicated in part II
of this opinion and to forward a certified copy of the amended abstract to the Department
of Corrections and Rehabilitation. The judgment is otherwise affirmed.



                                                      /s/
                                                  RAYE, P. J.



We concur:



    /s/
BLEASE, J.



    /s/
DUARTE, J.




                                             9